DETAILED ACTION

Application Status
	Claims 1-11 are pending and have been examined in this application.
	
Information Disclosure Statement
The information disclosure statements (IDS’s) filed on 08/14/2019, 03/19/2020, 08/19/2020, 02/24/2021, and 12/20/2021 have been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The specification refers to claim 1 in line 5 on page 2. The specification should not refer to specific claim numbers because the numbering of the claims is subject to change throughout the prosecution. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation, “the visualization unit is in the form of a mobile unit”, and the claim also recites, “and is preferably wearable on the body by an operator” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 6 recites, “the working position and the storage position is effected by a preferably linear displacement of the two parts.” The recitation renders the claim indefinite because the use of the word “preferably” makes it unclear if a linear displacement is a required feature of the claimed invention. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima (JP 2000303498 A).
	With respect to claim 1, Kojima discloses: A crane control for a crane arranged on a vehicle (see “wheel type crane, paragraph [0001]”), comprising at least one operating unit (20, Fig. 2) operable by an operator for controlling working functions of the crane, wherein control signals can be input to actuators of the crane by means of the operating unit, wherein there is provided a mounting 
	With respect to claim 4, Kojima discloses: the support arrangement (19, Fig. 2) is arranged pivotably relative to the mounting arrangement (17) and/or displaceably on the mounting arrangement. Note, the support arrangement is considered to be mounted displaceably on the mounting arrangement because the pivotal movement of the support arrangement causes the support arrangement to be displaced with respect to the mounting arrangement. 
	With respect to claim 5, Kojima discloses: the support arrangement (19, Fig. 2) has at least two parts which are pivotable relative to each other and of which the one part (19) supports the operating unit (20) and the mounting arrangement (17) is arranged on the other part (21, Fig. 3), where the limited movement of the operating unit between working position (C, Fig. 2) and the storage position (D, Fig. 3) is effected by a pivotal movement of the two parts which are pivotable relative to each other. 
	With respect to claim 8, Kojima discloses: a crane (see “driving type crane”, paragraph [0001]) and a crane control according to claim 1, wherein the mounting arrangement (17, Fig. 2) of the crane control is mounted in a driving cab (5) of the vehicle. 
With respect to claim 9, Kojima discloses: the operating unit (20, Fig. 6) in the storage position (D) is arranged beside a driving seat (8) of a vehicle. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (JP 2000303498 A) in view of Hayashi (US 20180282131 A1).
With respect to claims 2 and 3, Kojima discloses all of the features as set forth above but is silent in teaching a visualization unit for visualization of a working environment of the crane wherein the visualization unit is in the form of a mobile unit so that it is moveable independently of the operating unit and is wearable on the body by an operator. 
Hayashi discloses a visualization unit (90, Fig. 6) for visualization of a working environment of the crane (1, Fig. 1) wherein the visualization unit is in the form of a mobile unit so that it is moveable independently of the operating unit and is wearable on the body by an operator (see Fig. 6). Hayashi discloses that a wearable visualization unit is advantageous for allowing an operator to work with both hands while using the visualization unit (see paragraph [0049])
It would have been obvious to a person of ordinary skill in the art before the time of filing to modify Kojima in view of Hayashi to include a visualization unit as disclosed by Hayashi to arrive at the . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima (JP 2000303498 A) in view of McClelland (US 20040261300 A1) .
With respect to claim 7, Kojima discloses all of the features as set forth above but is silent in teaching: an adjustment device for adaptation of a position of the operating unit in the working position relative to the operator. 
McClelland discloses a similar device for moving an operating unit (128/130, Fig. 2) mounted to a support arrangement (134) with respect to an operator of a work vehicle (100, Fig. 1). Similar to what is disclosed by Kojima, the support arrangement disclosed by McClelland is pivotable towards and away from an operator (see Fig. 3). McClelland also discloses a separate pivoting arrangement (138/136, Fig. 4) as an adjustment device for adaptation of a position of the operating unit in the working position relative to an operator.  McClelland further discloses that the adjustment device is useful for bringing the controls closer to/farther away from the operator (see paragraph [0017]).
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Kojima in view of McClelland to have a second pivoting arrangement as an adjustment device for adaptation of a position of the operating unit in the working position relative to an operator to improve the ergonomics of the crane control device. For example, an operator with a narrower frame would find it useful to move the operating unit laterally inwards via the adjustment device to bring the operating unit closer to the resting position of the operator’s hands. 
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (JP 2000303498 A) in view of Erfinder (DE 102012015776 A1).

Erfinder discloses a crane control (see “crane structure” abstract) having an operating unit (11b, Fig. 3), a mounting arrangement (25b), and a support arrangement (23b/22b/21b, Fig. 3), the support arrangement is arranged pivotably  (indicated by 30b) relative to the mounting arrangement  and/or displaceably (indicated by 32b) on the mounting arrangement, wherein the support arrangement has at least two parts which are pivotable relative to each other and of which the one part (21b) supports the operating unit (11b) and the mounting arrangement is arranged on the other part (23b) where the limited movement of the operating unit between the working position and the storage position is effected by a pivotal movement (indicated by 31b) of the two parts which are pivotable relative to each other  or a linear displacement (indicated by 32b) of the two parts which are displaceable relative to each other. Erfinder further discloses that the specific mounting arrangement of the operating unit within the cabin allows an operator to set an optimal operating position thereby improving ergonomics (see LL. 41-43, pg. 2)
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Kojima in view of Erfinder by substituting the mounting arrangement and support arrangement disclosed by Kojima for the mounting and support arrangement disclosed by Erfinder. The arrangements in both disclosures serve the same purpose to position an operating unit within the cabin a work vehicle with respect to an operator. Accordingly, such a person would expect the predictable result that the arrangement disclosed by Erfinder would work in a substantially similar manner to the arrangement disclosed by Kojima. Such a person would be motivated to make the modification by the enhanced ergonomics offered by Erfinder. 
. 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 recites, “the operating unit in the storage position is arranged above a driving seat of the vehicle”. This limitation in combination with the other features and limitations recited in the claim were not reasonably found in the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses arrangements for positioning operating units within the cabins of work vehicles in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616